Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This action is responsive to the application No. 16/808,018 filed on July 13, 2021.

Terminal Disclaimer
3.	The terminal disclaimer filed on 07/13/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application No. 16/008,119 (U.S. Patent No. 10,580,715 B2) has been reviewed and is accepted. The terminal disclaimer has been recorded.

Reasons for Indicating Allowable Subject Matter
4.	Claims 1-20 are allowed.
5.	The following is an examiner’s statement of reasons for allowance: None of the prior art read on or makes obvious the limitation of the claim 1.
	….
The applicant had filed terminal disclaimer dated on 07/13/2021 and approved on 07/16/2021.

6.	The following is an examiner’s statement of reasons for allowance: None of the prior art read on or makes obvious the limitation of the claim 9.

a plurality of pads contacting a non-electrically conducting surface of an IC die;
a plurality of posts directly on each of the plurality of pads, wherein each of the plurality of posts has a lateral width less than a lateral width of a corresponding pad of the plurality of pads; in combination with the rest of claim limitations as claimed and defined by the applicant.

7.	The following is an examiner’s statement of reasons for allowance: None of the prior art read on or makes obvious the limitation of the claim 15.
	….
The applicant had filed terminal disclaimer dated on 07/13/2021 and approved on 07/16/2021.

8.	The references of the prior art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: the limitations of an integrated circuit package in its entirety (the individual limitations may be found just not in combination with proper motivation). Hence, the independent claims 1, 9 and 15 are allowable. Since the independent claims 1, 9 and 15 are allowable in combination with all the remaining limitations of the independent claims, therefore, the respective dependent claims of the independent claims are also allowable.


9.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIDARUL A MAZUMDER whose telephone number is (571)272-8823.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
11.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/DIDARUL A MAZUMDER/Primary Examiner, Art Unit 2819